|N THE SUPREME COURT OF PENNSYLVAN|A
|\/||DDLE D|STR|CT

COMMONWEALTH OF PENNSYLVAN|A t No. 158 l\/|l\/l 2017

Court of Common P|eas of Berks County,

Criminal Division No. CP-O€-CR-0002572-
BRYAN GALV|N : 2006 Change of Venue

ORDER

AND NOW, this 24th day of October, 2017, The Honorab|e Paul |\/|. Yatron
of the Court of Common P|eas of Berks County having certified to this Court an Order

for change of venue in the above matter pursuant to Pa.R.Crim.P. 584(B), it is

ORDERED that said case shall be transferred to Dauphin County in
compliance With Pa.R.Crim.P. 584(B).

ka,é,
Chief)}{istice